UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6706



DONALD HUBERT WAGNER,

                                             Plaintiff - Appellant,

          versus

VIRGINIA DEPARTMENT OF CORRECTIONS; OFFICER
HICKS; OFFICER LUDWIG,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-95-657-3)


Submitted:   July 23, 1996                 Decided:   August 6, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Donald Hubert Wagner, Appellant Pro Se. Alexander Leonard Taylor,
Jr., OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virgin-
ia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the magistrate judge's order denying

his Fed. R. Civ. P. 60(b) motion.   We have reviewed the record and

the magistrate judge's opinion and find no reversible error. See
United States v. Williams, 674 F.2d 310, 312 (4th Cir. 1982). Ac-

cordingly, we affirm on the reasoning of the district court. Wagner

v. Virginia Dep't of Corrections, No. CA-95-657-3 (E.D. Va. Apr. 9,

1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2